SHARE CANCELLATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is hereby made effective this 19th day of July
2013, by and between UBIQUITY BROADCASTING CORPORATION., a Nevada corporation
(the "Company"), and CHRISTOPHER CARMICHAEL and BRENDEN GARRISON (the
"Shareholders").

 

RECITALS

 

 

WHEREAS, the Shareholders are the holders and owner of an aggregate of nine
million (9,000,000) shares of the Company’s common stock, par value $0.001 per
share;

 

WHEREAS, the Shareholder agrees to return and the Company agrees to cancel an
aggregate amount of four million (4,000,000) shares of the Company’s common
stock (the “Shares”) pursuant to Exhibit A attached hereto;

 

WHEREAS, the Company and the Shareholders deem it to be in their respective best
interests to enter into this transaction.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein (the sufficiency whereof is hereby acknowledged by
the parties hereto), the parties hereby agree to and with each other as follows:

 

AGREEMENT

 

1.      CANCELLATION OF THE SHARES. The Shares shall be cancelled and returned
to the treasury effective on the date of this Agreement.

 

2.      RELEASE. The Shareholders, together with its heirs, executors,
administrators, and assigns, do hereby remise, release and forever discharge the
Company, its respective directors, officers, shareholders, employees and agents,
and their respective successors and assigns, of and from all claims, causes of
action, suits and demands whatsoever which Shareholders ever had, now or may
have howsoever arising out of the original grant and this cancellation of the
Shares.

 

3.      INDEMNIFICATION. The Shareholders shall indemnify and hold the Company
harmless from and against any and all costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages, liabilities and amounts paid
in settlement arising, directly or indirectly, out of the Interest prior to and
after the date hereof.

 

4.      MUTUAL REPRESENTATIONS. The Shareholder hereby represent and warrant to
the Company that he owns, of record and beneficially, and has good and
marketable title to the Shares, all of which are free and clear of all liens,
charges and encumbrances. As may be required, the parties will execute and
deliver all such further documents (including but not limited to appropriate
instruments of transfers and bought and sold notes), do or cause to be done all
such further acts and things, and give all such further assurances as in the
opinion of the Company or its counsel are necessary or advisable to give full
effect to the provisions and intent of this Agreement.

 

1

 



5.      MISCELLANEOUS.

 

5.1           Stamp Duty, Legal and Accounting Fees. All stamp duty payable in
Nevada in connection with the sale and purchase of shares in the Company shall
be borne by the respective transferees and transferors in equal shares. The
Shareholders and the Company shall each be responsible to pay their respective
legal and accounting fees incurred by them in connection with the transactions
contemplated by this Agreement, unless otherwise mutually agreed to in writing.

  

5.2           Waiver of Breach. All waivers under this Agreement shall be in
writing. Any waiver by a party of the breach of any provision or of any
condition precedent of this Agreement shall not operate as a waiver of any
subsequent breach of that provision or as a waiver of the breach of any other
provision or of any other condition precedent.

  

5.3              Severability. If any one or more provisions of this Agreement
shall be adjudged or declared illegal or unenforceable, the same shall not in
any way affect or impair the validity or enforceability of all or any other
provision of this Agreement.

  

5.4              Governing Law. This Agreement and the performance hereof shall
be construed and interpreted in accordance with the laws of Nevada. Any dispute
arising under or out of this Agreement shall be submitted for resolution to an
applicable state or federal court of competent jurisdiction that is located in
Delaware.

  

5.5        Venue; Waivers. The Shareholders and Company irrevocably agree that
all actions or proceedings in any way, manner or respect, arising out of or from
or related to this agreement shall be litigated in courts having situs within
the State of Nevada. The Shareholders and Company hereby waive any right they
may have to transfer or change the venue of any litigation brought by another
party hereto in accordance with this paragraph.

  

5.6        Assignment. No party may assign its rights, interest or obligations
under this Agreement without the prior approval in writing of the other party.

  

5.7        No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies on any Person other than the parties and their respective
successors and permitted assigns.

  

5.8        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto in connection with the subject matter hereof. This
Agreement may not be modified, amended, altered or extended orally, and no
modification shall be effective unless in writing and signed by the parties
hereto.

  

5.9        Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, representatives,
successors and assigns.

  

5.10    Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing, and shall be
deemed to have been given, when received, if delivered in person or by a
reputable courier service (such as Federal Express), or three (3) business days
following mailing, if mailed by certified mail, return receipt requested,
postage prepaid, as follows:

 

2

 





 

  IF TO SHAREHOLDERS:   Christopher Carmichael and Brenden Garrison       9801
Research Drive       Irvine, CA 92618       Telephone No.: (949) 489-7600      
    IF TO COMPANY:   Ubiquity Broadcasting Corporation       9801 Research Drive
      Irvine, CA 92618       Telephone No.: (949) 489-7600



 

5.11    Exhibits and Schedules. The Exhibits and Schedules attached hereto
constitute an integral part of this Agreement. Terms defined in this Agreement
that are used in any Exhibit or Schedule attached hereto and are not otherwise
defined therein shall have the meanings assigned to such terms in this
Agreement. Terms defined in any Exhibit or Schedule attached hereto that are
used in this Agreement or in any other Exhibit or Schedule which are not
otherwise defined herein shall have the meanings assigned to such terms in such
Exhibit or Schedule. 

 

5.12    Headings. The headings contained in this Agreement are for convenience
of reference only and shall not affect the meaning and interpretation of this
Agreement.

  

5.13    Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be considered an original but all of which will constitute
the same instrument, notwithstanding that fewer than all of the parties have
signed the same counterpart. A counterpart signature page transmitted by
facsimile machine will be given the same effect as an original signature page.
Any party signing this Agreement by facsimile must provide the other parties
with a manually signed signature page within ten (10) days after the date of
this Agreement.

 

3

 



 

IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day and year first above written.

 



 



  THE SHAREHOLDERS:           /s/ Christopher Carmichael   Christopher
Carmichael, individually           /s/ Brenden Garrison   Brenden Garrison,
individually           THE COMPANY:       UBIQUITY BROADCASTING CORPORATION   A
Nevada Corporation           /s/ Christopher Carmichael   Name: Christopher
Carmichael   Title: President and Chief Executive Officer



 

 

 

4

 



 

 

 

 

Exhibit A

 

Shareholder Amount of Shares Christopher Carmichael 3,822,223 Brenden Garrison
177,777

 



5

 

